

116 HR 5016 IH: Fair and Clear Campaign Transparency Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5016IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Luján (for himself, Mr. Yarmuth, Mr. Welch, Mr. Sarbanes, Ms. Eshoo, Ms. Schakowsky, Mr. McNerney, Ms. Clarke of New York, Mr. Loebsack, Mr. Ruiz, Ms. Kuster of New Hampshire, Ms. Norton, Mr. Cohen, Mr. Smith of Washington, Ms. McCollum, Mr. Himes, Mr. Pocan, Mr. McGovern, Mr. Khanna, Mr. Lowenthal, Mr. Takano, Ms. Brownley of California, Ms. Jackson Lee, Mr. Morelle, Mr. Cooper, Mr. DeFazio, Mrs. Napolitano, Mr. Kim, Mr. Ted Lieu of California, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to promulgate regulations requiring material in the
			 online public inspection file of a covered entity to be made available in
			 a format that is machine-readable.
	
 1.Short titleThis Act may be cited as the Fair and Clear Campaign Transparency Act. 2.FindingsCongress finds the following:
 (1)On May 9, 2013, President Barack Obama issued an Executive order that made open and machine-readable data the new default for government information.
 (2)Open data principles are essential for transparency and efficiency in government. (3)In 2012, the Federal Communications Commission required television broadcast stations to place on the internet website of the Commission certain materials in the files such stations are required to maintain and make available for public inspection, including important information about the purchasing of political advertisements. In 2016, the Commission extended the online public inspection file requirement to providers of cable and satellite television service, radio broadcast stations, and providers of satellite radio service.
 (4)The Commission declined to require such materials to be machine-readable, deciding at the time that it was more important to get the information online faster.
 (5)Machine readability is a critical component of open government and provides interested parties with the necessary access to evaluate data in a more comprehensive way.
			3.Material in online public inspection file required to be in machine-readable format
 (a)RegulationsNot later than 180 days after the date of the enactment of this Act, the Commission shall promulgate regulations that require a covered entity, to the extent such entity is required to make material in the public inspection file of such entity available on, or upload such material to, an internet website, to make such material available or upload such material in a format that is machine-readable.
 (b)ApplicabilityThe regulations promulgated under subsection (a) shall apply— (1)to a covered entity for which an online public inspection file requirement is in effect on the date of the promulgation of such regulations—
 (A)with respect to the political file portion of the public inspection file, beginning not later than the date that is 60 days after the date of such promulgation; and
 (B)with respect to the other portions of the public inspection file, at the same time as such regulations apply under subparagraph (A) with respect to the political file portion of the public inspection file or as soon thereafter as the Commission considers practicable; and
 (2)to a covered entity for which an online public inspection file requirement becomes effective after the date of the promulgation of such regulations—
 (A)with respect to the political file portion of the public inspection file, beginning on the later of—
 (i)the date of applicability of such regulations under paragraph (1)(A); or (ii)the date on which the online public inspection file requirement becomes effective for such entity; and
 (B)with respect to the other portions of the public inspection file, at the same time as such regulations apply under subparagraph (A) with respect to the political file portion of the public inspection file or as soon thereafter as the Commission considers practicable.
 (c)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)Covered entityThe term covered entity means a television broadcast station, AM or FM radio broadcast station, cable operator, direct broadcast satellite service provider, or satellite digital audio radio service provider.
 (3)Machine-readableThe term machine-readable means, with respect to the format of material in a public inspection file, that such format supports the automated searching for particular text within and among documents, the bulk downloading of data contained in such material, the aggregation, manipulation, sorting, and analysis of the data contained in such material, and such other functionality as the Commission considers appropriate.
 (4)Online public inspection file requirementThe term online public inspection file requirement means a requirement for a covered entity to make material in the public inspection file of such entity available on, or upload such material to, an internet website.
 (5)Political fileThe term political file means, with respect to a covered entity, the file that such entity is required to maintain and make available for public inspection under section 315(e) of the Communications Act of 1934 (47 U.S.C. 315(e)) or under any similar requirement applicable to such entity that is administered by the Commission.
 (6)Public inspection fileThe term public inspection file, with respect to a covered entity— (A)means the file or files that such entity is required to maintain and make available for public inspection under section 25.701, 25.702, 73.3526, 73.3527, or 76.1700 of title 47, Code of Federal Regulations (or any successor regulation), as applicable to such entity, or under any similar requirement applicable to such entity that is administered by the Commission; and
 (B)includes any political file that such entity is required to maintain and make available for public inspection.
					